                                       Case 2:18-cv-00086-SJF-AKT Document 90-4 Filed 12/02/20 Page 1 of 2 PageID #: 633




        UNIT I !> STATUS DISTRICT COURT
        KASTF KN DISTRICT OF Nl W YORK
         f )l RM I Ml >'NARJ>. Imllvlffimllv /md on h*bAlf                                                            oflwr^
        %lmll*rtv slfuntod.
                                                                                                                               Cum #: IH CIV
                                                                                                                               OOOHfHSn )(AKT)
                                                                                                           PI^IntlfM,
                                                                                                                               l)IX;l ARAIION Qf
                                 Mfiln&t                                                                                       ANDWI. BRICK

    WHOII Ft>onS MARK1S! CROUP,
                                                                                                      I Jrfrnclnnts.



            I Andre Brice, declare under pennlty of perjiiry, ptimiant to 28 U.S.C. § 1740. that the

  following Is true and correct to the best of my knowledge and belief.

        I. Mv name is Andre Brice. I currently reside in the State of New York, Rockland County.

    2.     I was employed as a cashier by Whole Foods Market Group at its White Plains store

          located at 110 Bloomingdale Road, White Plains, New York 10605                                                                 in 2012.

   3.     During my employment with the Defendants, there were approximately twelve to thirteen

         cashiers.

  4. Ail twelve to thirteen cashiers were manual laborers. Their responsibilities required that

         they work with their hands far in excess of 25% of the time. Responsibilities include

        scanning and bagging customers’ items, returning unwanted items back to the salesfloor.

     and keeping our station clean.

5. Of a regular eight-hour workday, my entire shift consisted of tasks and responsibilities

    that required me to work with my hands far in excess of 25% of the time.

6. During my employment with Whole Foods Market Group, there were at least 100

   employees in total at the White Plains location.
                                            Case 2:18-cv-00086-SJF-AKT Document 90-4 Filed 12/02/20 Page 2 of 2 PageID #: 634




                                                                                                                                       at
                                 nt the White Plain* store who were not ri.RfiRrjl In manual labor
       7. The only |oh titles
                                      the stor e man ager t the n.ssl stnn t rmin agcr (s)< the mar keti ng
           least 25% of the time were

           team ,   and other off ice personnel.
                                                          I wou ld estimat e that at least 90 of the
      8    Of the 100 employees at the White Plains stoic
                                  man ual  labo rers. Departments like seafood, grocery, bakery.
          employees, or 90%, are
                                                      m similar func tion s and resp onsibili ties to thos e
          specialty, produce, amo ng othe rs, perf or

          of cashiers. Their job is to unpack shipments, stock their department, rotate inventory.

                                                         , and keep their dep artment clean and
          create and maintain displays, assist customers

          organized.




I declare that the foregoing is true and correct.


Dated: Huntington. New York
       November 25, 2020




                                                                                                                                /VI   nJLnp
                                                                                                                       Andre Brice
